Case 2:18-mj-03082-DUTY Document 3 Filed 12/07/18 Page 1 of 22 Page |D #:203

CaSe 2118-mj-03082~DUTY *SEALED* DOCL|m€|‘\i l~l *SEALED* Filed llr'ZO.-‘lB F’ag€ l Of 51

Pa e |D #:51
AO 93 (Rev. IZR}9] Search and Seizure Wa.rrarlt (USAO CDCA Rcv. 01¢"20]_ )

UNITED STATES DISTRICT COURT

are OR|GENAL

Centra| District of California

ln the Matter of the Search of
(Brief})= describe the property to be searched
or identify rise person by name and address)
F'REN||ER MA|LING, |NC.l
14522, 14524, and 14526 GARF|ELD AVENUE,
PARAMOUNT CAL`|FORN[A 90723

Case No. 2:'18-N1J-03082

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer cr an attorney for the government requests the search

 

of the following person or property located in the _ Central District cf Ce|ifornia §
(:`denrg',§# the person or describe the property to be searched and give irs ioooiion): g
See Attachment A

The person or property to be searched, described above, is believed to conceal (:'dena‘}j» the person cr describe the
property to be seized):
See Attach ment B

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or
property. Such afiidavit(s) or testimony are incorporated herein by reference and attached hereto.

YOU A.RE COMMANDED to execute this warrant on or before 14 days from the date of its issuance
diet to exceed 14 days) l

ii in the daytime 6:00 a.m. to 10 p.rn. l`J at any time in the da_v or night as I find reasonable cause has been
establishedl

Unless delayed notice is authorized below, )'ou must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises the property was taken, or leave the copy and receipt at the
place where the property was taken.

The officer executing this warrant, or an officer present during the execution of the watrant, must prepare an
inventory as required by law and promptly return this warrant and inventory to United States Magistrate Judge

on duty et the time of the return through a ti|in&with the C|erl<‘S Offlce.
(r:ame)
CI I find that immediate notification may have an adverse result listed in 18 U.S.C. § 2'?05 (except for delay
of` trial), and authorize the officer executing this warrant to delay notice to the person who, or whose property, wiil be
searched 01’ Seized (c}:eek the appropriate box) ij for days fact to exceed 30).
Cl until, the facts justifying, the later specific date of

Dateandfimeissued: `llir;)’Oi dqu mann %SQAQ¢;A@Q-B
v " v [ " "’ ` " ' Jno'ge's signature

City and state: Lcs Angeles, Ca|ifornia Honorab|e John E. McDermott, U.S. Magist_rata Judge_
Prioted name and rifle

AUSA: Andrew Brown. 11th F|oorl ):0102

Case 2:18-mj-03082-DUTY Document 3 Filed 12/07/18 Page 2 of 22 Page |D #:204

CaSE 2f18~mj-03082-DUTY *SEALED* DOCUmErti 1-1 *SEALED* Filed lltZOle Page 2 Of 51

 

 

‘ Page lD #:52
110 93 (Rer. 12/09) Search and Se:zra'e li’orrant (Page 2)
Retnrn
Case No..' Date and time warrant executed Copy of'.varrant andr inventory leji wittt:
2:13-MJ-03082 I|/ 1€/ lt 7 fn KM ot»\ \~\\» l¢. si iw°li i.f; Sw'c\¢. vi

 

 

 

ntvenrory tnaa‘e tn the presence of:
M|M"`L TNCL {`¢»'\Lff‘, , 'l'.‘l`i`¢\ I¢'ll‘l¢¢. cr-

Invento:j» afthe property taken and name ofanyperson(s) setzea': v

[Please provide a description that would be suiiicient to demonstrate that the items seized fall within the items authorized to be
seized pursuant to the warrant (e.g., type cf documents, as opposed to “:niscellaneous documents”) as well as the approximate
volume of any documents seized (e.g., number of boxes). It' reference is made to an attached description of property, specify the

number of pages to the attachment and any case number appearing thereon.]

rican ¢¢¢. i\\¢ A'ii`\ti»\¢.‘i 10 f*]¢ g"\"<i»\ Liq/‘t`qmi`
lhwca wet tv cat Nm\.¢r zzszm-m,.

 

 

Certtfieatton (by officer present during the execution of the warrant}

 

1 declare under penalty ofpe);tnrj) that I ant an oj'icer who executed this warrant and that this imrento)j) is correct annal
was returned atong with tire ortgtnaf warrant to the designated judge through ajittng with the Clerk’s Ojj’tce.

Da¢e.- _l_l_/J{ lf M ZV“¢/

Execnti#§ojjticer 's stgncrw'e

M\rivt 'i`r»cia'i`tol"t'l ,. P'Iiai lfllf<¢`l"f

Printed ndne and title

 

 

 

AUSA: Andrew Brown, 11th F|oor, x0102

Case 2:18-mj-O3082-DUTY Document 3 Filed 12/07/18 Page 3 of 22 Page |D #:205

 

Ur\iter.l States Posta| inspection Service Re€f"i¢l¢d lhf°\'fnaflon l
Property Evidenee Acquisition ngrarn {PEAP) emission usPls\KLshen

 

Repcrt Name: Search Warrant lrwentory for Case ZSSZSBB-R|

 

Subjecl Name: Premier
Subjed Mdress! 14522. 24. 28 Garfle|d A\re. Faramol.lnt. CA
|nspecton KELLY L SHEN
Case |'~|umber: 2332588-|?|

Bar Coc|e Number Deeeription: Reeovered Location

Aoquisition Date'. 111‘2$!2£|18

|30001425464 Depos'rts into permit records RDOH'I L
|50001428465 Enve|cpe labeled - deposit into penn'rt. box et meter tapes RO°"‘ L
lSUUU1423-466 job orders RQD|'T‘| L
lSOUOillZa-d-S? Job orders Roul'n L
150001428458 Job UFdBl'S

lSDDDMZB¢$?B Sca|e Room K
|3000‘1428»4?? Poslage meter Room K
130001428478 Job orders Rclorn 0 - Warehouse
|500014284?‘3 Job orders Room 0 - Warehouse
|50001428480 job orders

 

Print oam: means haw d 20
Prim Tirne; 12:03.55

Case 2:18-mj-O3082-DUTY Document 3 Filed 12/07/18 Page 4 of 22 Page |D #:206

 

Unibsd Sta.tes Postal inspection Service R€SU'iC\JBd |rlf°rrrlati°r\ l
Property Evidence Acquisiuon Progrsrn {PEAP} sequester-z usels\i<i.shen

 

Report Name: Search '|Narrant |rlventory for Case ZSBZESB¢R|

 

Sub]er.:£ Name‘. Premier
Subjeot Addr\ess: 14522, 24, 25 Gsrfm|d Ave, Psramount, CA

lnspeciof! KELLV L SH EN
CBSE Nurnbel‘: 2382588'~R|

 

Bar Code Numher |Jescriptlon: Recovered L,ocation

Acquisition Dale; 11128|'2018

|30001428481 Job orders Room 0 v Warehouse
1500£]1428482 Job orders Room 0 - Warehouse
l30001428483 job orders

lSOD[`.\1428434 job GIUQTS

150001428485 job orders

|80001428486 Job orders Room 0 - Warehuuse
|5000142848‘! qu orders Room 0 ~ Warehouse
13000‘|423488 Job orders Room 0 - Warehouse
|30001428489 Job orders Rccm 0 - Warehouse
|50001428490 Job orders Room 0 - W‘arehouse

 

Frint Date: 121051'18

Page 2 of 20
Prir\t'|'1me: 12:03_55

Case 2:18-mj-O3082-DUTY Document 3 Filed 12/07/18 Page 5 of 22 Page |D #:207

 

Urli'bed S¢ates Posia| lnapech'on Service Restrit:ted lnforrrlat{ol"l l
Properly Evidenc'.e Acquisition Program {FEAP} Requesron USP|S\KLShen

 

Report Name: Search Warmnt lnventory for Case ZSBZSSB-R|

 

Subj,eci Narne‘. Premier
Sub]ect Address: 14522. 24. 26 Garfie|d A\re. Faramount, CA
|nspeciort KELLY L SHEN
Case Numben 2382588-R|

Bar C-`ode Number Descriptlon: Recc\rered Location

Aoquisi|]on Dale: 11.'28\‘201$

|30001428491 Job orders Room 0 - Werehouse
|30001428493 Joo orders F{oom 0 ~ Warehouse
|30001428494 Job orders Roorn 0 - Warehouse
|50001428495 Job orders Room 0 ~ Warehouse
|8000`1428496 Job orders Room 0 - Warehouse
18000142849? Job orders Room 0 ~ Warehouse
|80001428498 Job orders Room 0 v Warehouse
|50001423499 Job orders Room 0 - Warehouse
!30001428500 Job orders Room 0 - War€hcuse
|30001428501 Job orders Roorn 0 - Warshuuse

 

Prim Dale: 12¢'0$‘|8

Page 3 of 20
Prirli Tirne: 12:03.55

Case 2:18-mj-O3082-DUTY Document 3 Filed 12/07/18 Page 6 of 22 Page |D #:208

United Statss Poshi inspection Senrics R$$¢Timd information l

Property Evidence A»:quisition Progrsm (PEAF') Requesmr_ usPlS\KLshsn

 

Repori Name: Search Warrantlnventory for Case 2382588-R]

 

Subiec‘t Narne: Prem|er
Subject Address: 14522, 24, 25 Gsrfield Ave, Faramount, CA

[nspeciori KELLY L SHEN
C&Se Numb€l‘f 2382588-R|

 

Bsf Code Number Deocription: Reco\rered Location

Aoquisition Dete: ‘l1.‘28¢'201$

130001428502 Job orders Room 0 - Warehouse
|SDDDMZBSOS Job orders Roorn 0 - Warehouse
|300014285[!4 Job orders Room 0 - Warehouse
|50001428505 Jcb orders Room 0 - Warehouse
l50001428506 Job orders Room 0 - Wsrehouse
|30001428507 Joh orders Roorn 0 - Warehouse
lSOUU1428508 Job orders Roorn 0 ~ Warehouse
|50001423509 _]ob orders Room 0 - Warehouse
|80001428510 Job orders Room 0 - Warehouse
|80001428511 Job orders Room 0 - Warehouse

 

Prinl DH\E: 12FOI1B Page 4 of 20
Print Tirne'_ 12:03_55

Case 2:18-mj-O3082-DUTY Document 3 Filed 12/07/18 Page 7 of 22 Page |D #:209

 

Uni‘l.ed Siates Postal |nspel:tion Service R¢Stfi¢b€d lrlfOrl’l’liltif->n l
Property Evidence Acquisition Program [PEAP\ Requesrcn uSPlS\KLShen

 

Report Narne: Sesrch Warrsnt lnvenwry for Case ZSBZSSB-RI

 

Subjed Narne: Premier

Subject Address: 14522, 24, 25 GarFle|d Ave. Paramounl. CA
ln$pBCioE K£LLY L SHEN
Case Number. 2382588-RI

Bar Code Nurnber Des¢:ription: Reeo\remd Location

Aoquisition Dale: 111281'2018

l500014235‘12 an orders RBOF|'| 0 - WBrehBU-.’z€
lSOUB‘|423513 ng orders RoDm O - Wal‘€hbu$e
|50001428514 Job orders Room 0 - Warehouse
l80001428515 Job orders Room 0 - Warehouse
lSUClU‘|d-ZB$‘| 6 Job orders Rool'n 0 - WBrehouSE
15000142851? Job orders Room 0 - Warehouse
iSOOG1428518 Joo orders Room 0 ~ Werehouse
|80001428519 Job orders Room 0 v Warehouse
|30001428529 Joh orders Room 0 - Wsrehouse
l80001428521 Job orders Room 0 - Warehouse

 

Prlnt Da|le! 121"03.|"| 8

Page 5 of 20
Print T[me: 12:03_55

Case 2:18-mj-O3082-DUTY Document 3 Filed 12/07/18 Page 8 of 22 Page |D #:210

 

United Ststss F'ostel |nspection Ser\rice RBSff|¢`-Wd information l
Property Evidenl:e Acquisition Progral'\'l (PEAP} Requ¢¢lon USP|S\KLShen

 

Report Nsme: Search Warrant |nver\tory for Case 2382588-Rl

 

Subjeet Name: Fremier
Subjecl Address: 14522, 24. 26 Garfle!d Ave, Paramount. GA
[nspecior. KELLY L SHEN
Case Number'_ ZBSZSHS-Rl

 

Bar Code Number Descr\ption: Recovered Locatlon

Aoquisition Date: 11.'28!2018

|50001428522 Joh orders Room 0 - Warehouse
|SOUU1423523 Job orders - Rcom 0 - Warehouse
|50001428524 Job orders Room 0 -Warehcuse
130001428525 Job orders Room 0 ~ Wareh ouse
|SODO1428526 Job orders Room 0 - Warehouse
|5000‘142852? Job orders Roorn 0 - Warehouse
180001428528 Job orders Roorn 0 - Warehouse
lSooo1428529 an orders Room 0 - Warehouse
|5000‘1428530 Joh orders Room 0 - Warehduse
i30001428531 Job orders Roorr\ 0 - Warehouse

 

Pril‘ll Date: 121"€|3115

Page 6 of 2f1
Pn`nt Time: 12_'03.55

Case 2:18-mj-O3082-DUTY Document 3 Filed 12/07/18 Page 9 of 22 Page |D #:211

   

 

United Ststes Poshl lnspection Ser\rir:e RBSiri¢in information l
§ Pr\>nedy Evidence Acquisiti°n ngram \'PEAP) reeun us.rrs\r<l.snen

Report Nsme: Search Warrsnt lnventory for Case ZSBZBBB-R|

 

Subjed Name: Fremler
Subjeoi Address: 14522. 24, 28 Garl'ield A\re, Paramount, CA
[nspector. K,ELLY L SHEN
Case Number. 2382588-|1|

 

Bar Code Number Description: Recovered Locatlor\

Aoquis`dion Date: 111‘28||'2018

|50001423532 Job orders Room 0 - Warehouse
lSOOD1428533 Job orders Roorn 0 - Warehouse
l50001428534 Job orders Room 0 - Warehouse
[30001428535 Job orders Room 0 ~ Warehouse
lSUOO1428536 Job orders RoOm O - W$l‘€i`ldu$&
18000142853? Job orders Roorn 0 - Warehouse
|30001428538 _|ob orders Roorn 0 - War‘ehouse
|50001426539 Job orders Room 0 - Warehouse
lSDDB142854[) Job orders Roorn C| - WBrehOl.lS€
lSOOO1428541 Job orders Room 0 - Warehouse

 

Fl'in\ Dai)e: 12{03¢"'| 8

Page 7 di 20
Print`|'lme: 12:03.55

Case 2:18-mj-O3082-DUTY Document 3 Filed 12/07/18 Page 10 of 22 Page |D #:212

 

Uni‘bed Stetes Postsl| lnspection Service RBBU'i¢te\'-i irrfonnatio¢l l
Property Evidence chuisio‘on Program (PEAP} Requmon osp,e“(|_sh,,.,

 

Report Neme: Search \Narrant lrwentory for Case 2382588-Rl

 

Subjeol Narne: Pnsmler
Subject Address: 14522. 24. 26 Garfie|d Ave, Paramo\lrlt, CA

lnSpBCiJOfZ KELLY L SHEN
Case Number: 2382588-Rl

Bar Coc|e Number Dascription: Re:mremd Locatloll

Aoquisition Date'. 111‘28!2¢118

|50001425542 Joo orders Room 0 - Warehouse
180001428543 Joh orders Room 0 - Warehouse
|300014285-4-4 don orders Room 0 - Warehouse
|80001428545 Job orders Room 0 - Warehouse
l50001428546 Job orders Rool'n O » Warehou$e
lSOGD1428~54? Job orders Roorn 0 - Wareh ouse
130001428548 Job orders Roorn 0 - Werehouse
\50001428549 Job orders Ruorn 0 - Warehouse
|80001428550 Job orders Rodm O - Warehouse
18000142855‘1 Joo orders Room 0 - Werehduse

 

Prir\t Da|.e‘. 1203¢'18 Page 8 di 20
PrintTime: 12:03.55

Case 2:18-mj-O3082-DUTY Document 3 Filed 12/07/18 Page 11 of 22 Page |D #:213

 

United States Poatal lnsped]'un Servil:e R$$iri¢t$d infO\‘l‘l’l-oiiorl l
Properly Evidenee Al:quisition Program {PEAP} Requeston LlSPiS\KLShen

 

Report Narne: Sesrch Werrarlt lnverltory for Case 2382588-R|

 

Subjeet Name'. Premier
Subjec¢ Address: 14522, 24. 26 Garfie|d A\¢e. Paramount, CA
inspection KELLY L SHEN
Case Number: 233258$-|-'{|

Bar Code Number Description: Reco\rered Looatlon

Aoqui$iilon Daie: 11]'28!`2|)18

150001428552 Job orders Room 0 - Warehduse
|30001428553 doe orders Rcom 0 - Warehouse
|300[|‘|428554 Job orders Room 0 - Warehouse
|80001428555 don orders Room 0 ~ Warehouse
|50001425556 Job orders Roorn 0 - Warehouse
18000142855? Job orders Roon'l 0 - Warehou$€
lSOD'D1428558 .Job orders Room O - Werehuuse
|50001428559 Job orders Roorn 0 - Werehouse
150001428550 Job orders end sample mailings Roorn N

|30001428561 Joh orders Roorn O - Warehou$e

 

F'dnt Date: !2.1'0‘.§¢'|8

Page 9 o»i' 20
Prini `|.`lme: 12:03.55

Case 2:18-mj-03082-DUTY Document 3 Filed 12/07/18 Page 12 of 22 Page |D #:214

Unitecl Stahes Postal [nspection Service Resm°ted ""f°““ati°"

Pmperty Evidence Acquisition Program {PEAP} reeun usPls\KLshen

 

Report Name: Search Warrant ln\¢l'entor;ir for Case 2382588-R|

 

Subj€c‘t Name: Pre!uler
Subieot Addr`ess! 14522, 24. 26 Garfield Ave. Paramouut. CA

|nspedor. i<ELLY L S|-|EN
Case Number: 2332588-&2|

 

Bar Code Numbex Dsscription: Racovered Lm:ation

l»'ioquisilion Date‘. 11128¢|'2\`.|18

|50001428562 Joh orders Room 0 - Warehouse
|30001428563 ng orders Room 0 ~ Warehouse
150001428564 Joo orders Room 0 - Warehouse
|80001428565 ng orders Room 0 - Warehouse
|3000‘|428566 Job orders Room 0 ~ Warehouse
|5000142856? job orders

lSUDO1428565 job orders f ledger books Room C
|3000‘1428559 postage statemen|s copies of checks invoices job orders

|300014285?0 job filesl usps postage statements Room E
lSGDD14285?1 mailing samp§es Roorn E

 

Plinl Date: 121031'18

Paqe 10 of 20
Prir\t Timz 12:03.55

Case 2:18-mj-O3082-DUTY Document 3 Filed 12/07/18 Page 13 of 22 Page |D #:215

Uni‘ted Smtes Postal |nspeotion Ser\rice R'estl'iclled information l

Prnperiy Evidenoe Acquisition P'rogram (PEAP) Requeslor. USPIS\KLShen

 

Report Name: Search Warrant lnventory for Case ZSSZSBB-Rl

 

Subjeot Name: Premier
Subjed. Address: 14522. 24, 26 Garfie|d A\re. Paran'lount, CA
insper.'lor: KELLY L Sl-!EN
Case Number. 2332588-|1|

 

Bar Code Number Description: Recovered Lo¢:atlon

Aoquisé‘t'ron Date: 111'28."2|}18

|30001428572 lnvoioes, es1in1ates job orders, postage stalemems

1800014285?3 arrange order forms Room 0 - Warehouse
|SODDNQSS'M Job order forma and sample mailings Room 0 - Warehouse
|800014285?5 Job order forms Room 0 - Warehouse
1500014285?6 Job orderforms Room 0 - Warehouse
1300014235?? Tax recordsrbank records Flnvoioe$ ll corp records

|30001425573 bank deposit reoor\:|s. payroll records

|500014285?9 job orders Room l
130001423530 USPS apt oonin'nations; job orders ll memos ROOITlS L and H
|30091425531 Financia| does ! job orders f scheduleszl invoices ROUF|'\ 0 - WBrEhOl-l$e

 

PrinlData'_12.f031'1S

Page 11 of 20
Prinr Time: 12:03_55

Case 2:18-mj-O3082-DUTY Document 3 Filed 12/07/18 Page 14 of 22 Page |D #:216

United States Posla| lnspeoh'on Servioe R€$tri¢t£d ll'lf°l'lTli\tiOrl l

Proper¢y E\ridence Acquisition Program {PEAP] Requeator_ USP|S\KLSher-r

 

Report Narne: Search Warrant inventory for Caae 2382588-R|

 

Subject Name: Premier
Subjer:t Address: 14522. 24. 26 Garf`ee|d A\re, Falemoullt, CA

lnsp€dol'. KELLY L SHEN
C&Se Numbel*. 2382588-R|

 

Bar Code Number Deaoription: Rel:overed Locatlon

Aoqui.s`lfion DSTB: 111'28!'20‘15

lSUUU1423532 job orders and production schedules

|S(K)O1428533 customer invoices

|30001428584 mailing samples Room E
130001428585 Joh ordersl invoices estimates Rool'rl E
130001428535 samples Room E
|5000142858? mailing samples Room E
|80001428588 job orders and invoices Roorn E
!30001428589 job files Room G
|30001423590 samples Room E
|50001428591 Tax reoordsrr misc_ does f user name passwords Room M

 

Print Dave: 12'031'13

Page 12 or 20
Print Trrne: 12:03.55

Case 2:18-mj-O3082-DUTY Document 3 Filed 12/07/18 Page 15 of 22 Page |D #:217

 

United Staoes Poetal lnspect'on Service R¢Sffi¢ll@d |nf°rmatior\ l
Property Eviclence Ar:quisition Program [PEAP} Requesron usPlsuo.shen

 

Repcrt Name: Saerch Warrarlt lnvantory for Casa ZSBZSBS-Rl

 

Subject Name: Fromier
Subject Address: 14522, 24, 26 Garf|eld Ave, paramount GA
lr\specTor'. |CELLY L SH EN
Case Number. 2382588-3|

 

Bar Code Number Description: Reoo\rered Locatlorl

Acquisition Dahe: 11:‘281'2|)18

|8000‘|428592 Bank records f invoices Room M
130001428593 invoices .f job orders rposla| forms Room M
|80001428594 File jacke1a Room E
15000‘|428595 job je¢|qere Room E
l80001428586 eerrlp|eel timecarde, jngu|-r|bere Roon'l W
|8000142859? posiage documents f job orders Roorn W
|50001428598 Job orders Ibank statements fsa|es orders Room W
ISOOU1428599 Bank records room dow Rocm X
lSDDD14ZBBDD Tax records Room X
13000`1428601 Misc records Room Y

 

Prir\’\ Da|lel 12103{‘|8

Page 13 or 20
Prini Tirr\e; 12103.55

Case 2:18-mj-O3082-DUTY Document 3 Filed 12/07/18 Page 16 of 22 Page |D #:218

 

United States Pos“\al [nspection Servil.‘.'e Re$tl’ll`-\Bd lnf°rmafi°“ l
Property Evidence Acquiaition Program {PEAP] Requeawc usPlsv<Lshen

 

Report Name: Search Warrant inventory for Caae ZsszssB-R|

 

Subject Nsme: Ptem&er
Subject Address: 14522, 24, 26 Garfie|d Ave, Paramoulvt, CA

ll'\$pec!ol'. KELLY L SHEN
Case Numben 2382588-R1

Bar Code Number Descrip‘tion: Recovered Location

Acquisitlon Date: 111'281'2018

|30001428502 Has|er WJ Pro Room N
180001428603 Benk records Roorn X
|80001428604 Bank records

|30001428605 Checkbooks f bank records

|50001425606 Tax r.|ocsrr account info ILJSPS records R°°"“ W
|3000142860? postal forms .f bank records

lsooo1423603 rhumb drive F<oom X
|30001428609 Job records Room 0 - Wa reh ouse
ESDUD1428610 Jcb jackets Room 0 - Warehouse
|30001423666 Job orders Room 0 - Warehouse

 

Print Dale: 12103.'18 Page 14 of 20
Prin\Time: 12103_55

Case 2:18-mj-O3082-DUTY Document 3 Filed 12/07/18 Page 17 of 22 Page |D #:219

 

Unilled States Poslal lnspection Service Restricted lnformation l
Properly Evidence Acquisition Program {PEAP} Requeston USP|S\KLShen

 

Repor‘i Name: Saarch Warrant inventory for Case 2382588-Rl

 

Subjecl Name; Premier
Subject Address; 14522, 24, 26 Garf»e|d Ave, Paramouni, CA
lnspectol'i KELLY I. SH EN
Case Number. 23825$8-|?1

 

Bar Code Number Desoription: Recovered Lor.ah'on

Acquisitr'on Date; 11128!2018

|50001428667 Job orders Job Orders

|50001428558 Job orders Room 0 - Warehouse
l80001428669 .lcb orders Room 0 - Warehouse
|80001428370 Job orders Room 0 - Warehouse
1300014285?1 Joh orders Room 0 - Warehouse
ESOUU14286?2 Job orders Room 0 ~ Warehouse
|800014236?3 dod orders Room 0 ~ \"l.l‘arehouse
|500014286?4 Job orders Room 0 - Warehouse
|300014286?5 Job orders Rccm 0 - Warehouse
|30001428»6'!5 Job orders Room 0 - Warehouse

 

Pri rif Daie: ‘| 2103|'1 8

Page 15 of 20
Pn`nt `|ime_' 12:03_55

Case 2:18-mj-O3082-DUTY Document 3 Filed 12/07/18 Page 18 of 22 Page |D #:220

 

Uni‘led States Pos‘ial inspection Service ' RBST-\'i¢lied lr\forrl'latiorl l
Prcperty Evidence Acquisition Program {PEAF'] Raqueemn uspls\lo_shen

 

Repor{ Name'_ Search Warrant lnvent¢'.\r\¢ll for Case 2382588-R]

 

Subjed Name: Prem|er
Sub_ieoi Address: 14522, 24, 26 Gari'ie|d Ave, Paramount, CA
|nspeol.or. KELLY L SHEN
Case Numben ZSBZSSB-Rl

 

Bar Code Number bescriptiol\: Recovered Location

Aoquis`ltion Date: 11r28.l`2l)18

|500014286?? Job orders Room 0 - Warehouse
|300014286?8 Job orders Room 0 - Warehouse
l80001428»6'.'9 Job orders Room O - Warehol.l$€
150001428680 ng orders Room O - Warehou$€
180001428881 Joh orders Room O - WSFEMU$B
|80001428682 Joh orders Room 0 - Wsrehouse
|50001428583 Job orders Room 0 » Warehouse
lSUUUHZBES-¢ Job orders Room 0 - Warehouse
|30001428685 Vendcr Fi|es Room M

|3000‘142858»5 v'endor i-_l|es Room M

 

Prii'lf Daile: ‘|2.|'1`13¢'18

Page 15 of 20
Prini TirrBZ 12203.55

Case 2:18-mj-O3082-DUTY Document 3 Filed 12/07/18 Page 19 of 22 Page |D #:221

     

 

United States Postal lnspec:tion Service Restri\:ted information l
§§ Property Evidence Acquisition Program [PEAP] Requaston USP|S\.KLSher-r

Report Name: Search ii'iiarrant inventory for Case 2382588-R|

 

Suhject Name: Premier
Subject Address: 14522. 24. 26 Garfie|d Ave, Paramourrt. CA
lnspe¢|ol“_ KELLY L SHEN
Case Number. 2382583-|2|

 

Bar Code Number Desorfption: Recovered Looatlon

Acquls'riion Date: 11r28i'2018

l50001428687 Pagrrment checks f e-deposits Room iv'i
lSOOD1428-555 Job orders Room i'v'l
l30001428689 Job orders Room M
|30001428590 invoices Room Nl
|50001425691 Reoords including deposit into permit reoords. payments to vendorsl bank RO°FD Nl
records

|50901423592 Poslai permit records. accounting records. job orders RUUF|'¢ 0 - WBI'EhO\-l$€
|50001428593 Job orders Room M
|SDD'D1428694 Bank records .i Pitney Bowesi' Logan records Room M
130001428695 Lenovo en E312058531 rde:l 1k13vsz - images Room M
l80001428695 mailing invoices. job orders

 

Prinr care 121oar1s page rr or 20
Prinl 'Hma: 12:03.55

Case 2:18-mj-O3082-DUTY Document 3 Filed 12/07/18 Page 20 of 22 Page |D #:222

 

United States Postal inspection Service Res”i°‘ed '"f°m"a'j°“
Property E\ridence Acquisition Prcgl’arl'l (PEAP) Requeslor_ USP|S\KLShen

 

Report Name: Searr:h Warrant lrrvantorv for Casa ZSBZSSB-Rt

 

Subject Name: Premler
Suhjeot Address: 14522, 24, 26 Garfio|d Ave. Paramount. CA
lnspedoi'. K.ELLY L SHEN
CBSB Number 2382588-Rl

Bar Code Number Descriptton: Reco\rered Locatiorl

Roqu'r$'r\iorl Dai€'. 11123!2|]18

lSODG1428697 Mercedes records .i bank records

|50001423593 images of l.enovo SN ES!zO??BoS De|i 88sz?v1 dell Exyboyl Room B and H

130001423599 image of Lenovo sn ES‘|zD??B‘l 6 Room 9

lSUUDMZS?O‘D image of Compaq sn CNQ?21DCj4 Room D

|80001428?0`1 HP computer .i SN: 401446069? Room 0- Rear chico

|30001428?02 image or Lenovo sn ES 120584'.’5 Room C

FSOOO1428703 images of Lenovo desiring sn ESlZBSBZ?U Gateway desktoo SN 20502324296 Room X and W
HP laptop SN CNF1029P3K

lSODO1428704 Foren$i¢ image ofDe]| des|dop SN H4BYGX1 Lenovo Desl<top SN ES12C|68263

|50001428705 Apple lMAC SiN CUZMLDZTFSJ4 Room S

recommend Panial image of iMAc SN ccle_ozTFaJ4 Room S

 

Prin Dalr'-_*: 121"(]31‘|8 Parge 18 oil 20
Prini Tlme: 12203_55

Case 2:18-mj-03082-DUTY Document 3 Fiied 12/07/18 Page 21 of 22 Page iD #:223

 

United Siates postal inspection Servir:e

Pruperty E\riclence Acquisitiun Progran'l [PEAP}

Repori Name: Sean:h Warrant inventory for Case 2382588-Ri

Restrictecl information l

Requemr USP|S'\KLSth

 

 

 

Suh}ect Narne: Fremier
Suhjed Address: 14522. 24, 26 Garf|e|d A\re. Faramount, CA
lnepector. KELLY L sHEn
Case Number: 2382588-R]
Bar Cnde Number Descriph`on: Recmrered L,ocation
Aoquisit`lon Dale; 111'28!2|118

lscoo1428r0r copy or Mi:<e Mussan"s Pc - hara disc drive Room 3
lsoum-rzs'rus copy of me sewer 2 ar 2 - hard disk drive Room 3
|30001428?09 Copy of tile server 1 of 2 hard disc R°°“" 3
iSUUU142$?1i`-' forensic images no sri R°°m U
150001428?11 image of Lenovo sn 50930043255130 R°°m V
130001423?12 ansi¢ image of HP sN quzz¢o¢?a Room H
130001428?13 Wescam signal Passpnn am wo<i<1essiow~r Room 5
lscom¢za'm Exlema! silverman alive R°°m 5
|80001428?15 L.|SB Fiash drive Room 3
iSUUO1428?16 8 out of service hard drives

 

Prirlf Daie: 121"03¢"13
Pr"lanlme: 12203_55

Page 19 of 20

Case 2:18-mj-O3082-DUTY Document 3 Fiied 12/07/18 Page 22 of 22 Page iD #:224

Urliied Statae Pos\al inspection Senrice Restric.tecl information l

Property Evidenr:e Acquisitiorl Program (PEAP} Requescon usPls\Kl.shen

 

 

Report Name: Search Warrant lnventury for Case 2382588-R|

 

Subjeet Name: Prem!er
Suhjed Address: 14522, 24, 26 Garfie|d A\re, Paramount, CA

|nspectcr_ KELLY l. SHE|"|
Case Number 2382588»11|

 

Bar code Number Descriptlon: Recovored Lol:ation

 

Aoquisiuon Dare: 11rasrzo1a

ESC|C|U1429492 Job orders Room O - Warehous€

Towl E\ridence: 191

 

Prinl Date: 121'031"| B Page 20 oi 20
Print ‘Hme: 12:03_55

